              Case 2:20-cr-00242-KJM Document 12 Filed 02/23/21 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                      FILED
   Sacramento, CA 95814                                                           Feb 23, 2021
 4 Telephone: (916) 554-2700                                                   CLERK, U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF CALIFORNIA
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10 UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00242-KJM

11                                Plaintiff,            [PROPOSED] ORDER TO FILE REDACTED
                                                        COPY OF INDICTMENT
12                          v.

13 IVAN MIRANDA-RIVERA,

14                               Defendant.

15

16          The government’s motion to unseal the above-referenced case, keep the indictment and any

17 reference to the other three defendants sealed, and file a redacted copy of the sealed indictment is

18 GRANTED.

19

20    Dated: February 23, 2021
21
                                                            HON. DEBORAH L. BARNES
22                                                          United States Magistrate Judge
23

24

25

26

27

28


      [PROPOSED] ORDER TO FILE REDACTED COPY OF
      I NDICTMENT
